     Case 3:21-cv-00606-E Document 6 Filed 05/12/21   Page 1 of 2 PageID 15



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

MOXIEBRIDGE LLC AND                    §
CONSTRUCT CAPITAL LLC,                 §
                                       §
       Plaintiffs,                     §
                                       §        Civil No. 3:21-CV-0606-E
v.                                     §
                                       §
LARX ADVISORS, INC.,                   §
                                       §
       Defendant.                      §

                            ORDER OF DISMISSAL

       Plaintiffs’ Complaint appears to predicate subject matter jurisdiction

upon an agreement between the parties. It alleges, “The agreement between

the parties stipulates that the United States Federal Court sitting in the

County of Dallas shall have exclusive jurisdiction in relation to any claim,

dispute or difference concerning the agreement.” The parties are not diverse,

and Plaintiffs allege no claims involving federal law. Federal jurisdiction

cannot be conferred by an agreement between the parties. Giannakos v. M/V

Bravo Trader, 762 F.2d 1295, 1298 (5th Cir. 1985).

       On March 18, 2021, the Court ordered Plaintiffs to file, within 21 days,

an amended complaint that alleges a basis for federal jurisdiction. The Court

cautioned that the action would be dismissed without prejudice for want of

jurisdiction if they did not comply. Plaintiffs did not comply with the March

18 Order. On April 27, 2021, the Court ordered Plaintiffs to amend their


                                       1
   Case 3:21-cv-00606-E Document 6 Filed 05/12/21    Page 2 of 2 PageID 16



complaint to show a basis for federal jurisdiction within 10 days. The Court

instructed that failure to comply would result in the action being dismissed

without prejudice and without further notice. To date, Plaintiffs have not

filed an amended complaint. Accordingly, this action is dismissed without

prejudice for want of subject matter jurisdiction.

     SO ORDERED.

     Signed May 12, 2021.

                                          _____________________________
                                          ADA BROWN
                                          UNITED STATES DISTRICT JUDGE




                                      2
